Judgment, Supreme Court, New York County (Robert Haft, J.), rendered June 9, 1987, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a predicate felon, to an indeterminate prison term of from AV2 to 9 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proved beyond a reasonable doubt. Within minutes of the undercover officer’s radio transmission describing defendant as the person from whom she had purchased heroin on the second floor landing of 311 East 3rd Street, the backup team arrested defendant, who matched this description, inside the building. We see no basis to disturb the jury’s determination of guilt. Concur—Carro, J. P., Ellerin, Ross, Asch and Kassal, JJ.